Citation Nr: 1824170	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected gastroesophageal reflux disease (GERD) prior to December 15, 2009, and in excess of 60 percent from that date.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to March 1983, with various periods of verified and unverified active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  In an April 7, 2010, decision the Board denied entitlement to an evaluation in excess of 30 percent for GERD prior to December 15, 2009, and awarded a 60 percent evaluation, but no greater, for GERD, effective that date.  The Veteran did not appeal this decision and it is final.

2.  In the May 2010 rating decision, the RO effectuated the Board's April 7, 2010, decision.


CONCLUSION OF LAW

The claim of entitlement to an initial evaluation in excess of 30 percent for service-connected GERD prior to December 15, 2009, and in excess of 60 percent from that date, is without legal merit.  38 U.S.C. §5110 (2012); 38 C.F.R. § 20.1100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the duties to notify and assist as noted in 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are not applicable to the matter currently on appeal because, as discussed below, this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the April 7, 2010, decision, the Board denied entitlement to an evaluation in excess of 30 percent for GERD prior to December 15, 2009, and awarded a 60 percent evaluation, but no greater, for GERD, effective that date.  The Veteran did not appeal this decision to the Court of Appeals for Veterans Claims (Court).  That decision was a valid and final judgment, and was based on the substantive merits of the claim.  The Veteran's current claim arose from a Notice of Disagreement (NOD) he submitted to the May 2010 RO decision that effectuated the Board's April 2010 decision.

Board decisions are final from the stamped mailing date on the face of the decision, unless reconsideration is ordered, the decision is revised because of clear and unmistakable error (CUE) or a motion for reconsideration, or a timely notice of appeal is received by the Court.  38 C.F.R. § 20.1100. 

"Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

As noted above, the issue on appeal has already been addressed by the Board in a final, unappealed decision, and cannot be revisited in the absence of a motion for reconsideration or a motion of CUE in the April 2010 Board decision.  The Veteran in this case has not, at any point, argued that his request for increased evaluations should be construed as a motion to revise the April 2010 Board decision based on clear and unmistakable error, nor has the Veteran filed the necessary motion to have that prior decision revised or reconsidered.  Accordingly, the matter is res judicata.  See Flash v. Brown, 8 Vet. App. 332 (1995) and Routen v. West, 142 F.3d 1434, (Fed. Cir. 1998).

Under these circumstances-where the law, and not the facts, is dispositive-the claim for earlier effective date in this appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is dismissed.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


